            CASE 0:20-cr-00193-MJD-ECW Doc. 19 Filed 09/09/20 Page 1 of 3




                           LINITED STATES DISTRICT COT]RT
                               DISTRICT OF MINNESOTA
                                                                      LQ-*o-lQz lttsof qv)
LINITED STATES OF AMERICA.                          )        INDICTMENT
                                                    )
                       Plaintiff,                   )
                                                    )        18   U.S.C. $ 2
           v.                                       )        18   u.S.C. $ 233e8(a)(1)
                                                    )
     1. MICFIAEL ROBERT SOLOMON, and t
     2. BENJAMIN RYAN TEETER         )
                                                     )

                       Defendants.                  )

                At all times material to this Indictment:

                                           COUNT         1


(Conspiracy to Provide Material Support to a Designated Foreign Terrorist Organization)

          From on or about June 1, 2020, through on or about September 3,2020, within the

State and District of Minnesota, and elsewhere, the defendants,

                          MICHAEL ROBERT SOLOMON and
                                BENJAMIN RYAN TEETER,

did unlawfully and knowingly conspire and agree with each other and others, known and

unknown to the grand jury, to provide material support and resources, as that term is

defined in Title 18, United States Code, Section 2339A(bX1), namely, property, services

and weapons, to a foreign terrorist organization, to wit: Hamas, which at all relevant times

has been designated by the Secretary of State as a foreign terrorist organization pursuant

to   Section 219   of the Immigration and Nationality Act, knowing that Hamas was                   a


designated foreign terrorist organization (as defined        in   18 U.S.C. $23398(9)(6)), that

Hamas engages and has engaged in terrorist activity (as defined in Section 212(a)(3)(B-)-oL
                                                                                  j$ffie[\lF,!Hm
                                                                                 'il     sEP oezozo
                                                                                   U.S. DISTRICT   CUuril irlPLS
          CASE 0:20-cr-00193-MJD-ECW Doc. 19 Filed 09/09/20 Page 2 of 3

United States v. Michael Robert Solomon. et al.



the Immigration and Nationality Act), and that Hamas engages and has engaged in

terrorism (as defined in Section 140(dX2) of the Foreign Relation Authorization Act, Fiscal

Years 1988 and 1989); all in violation of Title 18, United States Code, Section 2339B(a)(1).

                                             COUNT 2

  (Attempt to Provide Material Support to a Designated Foreign Terrorist Organization)

       From on or about June 1, 2020, through on or about September 3,2020, within the

State and District of Minnesota, and elsewhere, the defendants,

                           MICHAEL ROBERT SOLOMON and
                              BENJAMIN RYAN TEETER,

while aiding and abetting each other and others known and unknown, and being aided and

abetted by each other and others known and unknown, did knowingly attempt to provide,

material support and resources, as that term is defined in Title 18, United States Code,

Section 2339A(b)(1), namely, tangible properly and services,          to a foreign     terrorist

orgatization, to wit: Hamas, which at all relevant times has been designated by the

Secretary   of   State as a foreign terrorist organization pursuant   to   Section   2I9 of   the

Immigration and Nationality Act, knowing that Hamas was a designated foreign terrorist

organization (as defined in 18 U.S.C. $ 23398(gX6)), that Hamas engages and has engaged

in terrorist activity (as defined in Section 212(a)(3)(B) of the Immigration and Nationalify

Act), and that Hamas engages and has engaged in terorism (as defined in Section 140(dX2)

of the Foreign Relation Authorization Act, Fiscal Years 1988 and 1989); all in violation      of

Title 18, United States Code, Sections 23398(a)(l) and2.


                                                  2
          CASE 0:20-cr-00193-MJD-ECW Doc. 19 Filed 09/09/20 Page 3 of 3

United States v. Michael Robert Solomon" et al.



                               FORFEITURE ALLEGATIONS

        The allegations in Counts      I   and 2 of this Indictment are incorporated by reference

for the purpose of alleging forfeitures pursuant to Title 18, United States Code, Section

981(aX1)(G) and Title 28, United States Code, Section 2a6l@).

        The violation of Title 18, United States Code, Section 23398(a)(1) alleged in

Counts 1 and 2 of this Indictment are acts of international terrorism, as defined in Title 18,

United States Code, Section 2331, against an international organization or foreign

government.

       Upon conviction     of the offense    alleged in Counts   I   and 2,the defendant shall forfeit

to the United States, pursuant to Title 18, United States Code, Section 981(aXl)(G) and

Title 28, United States Code, Section 2461(c), all of his assets, foreign and domestic.



                                            A TRUE BILL



LNITED STATES ATTORNEY                                 FOREPERSON
